Citation Nr: 1040042	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied the Veteran's claim of entitlement to an increased 
rating for his service connected PTSD.  The Veteran received a 
videoconference hearing before the undersigned Veterans Law Judge 
in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As the Veteran noted in his hearing testimony before the Board, 
he has not received a VA examination regarding his service 
connected PTSD since January 2005, over five years ago.  Further, 
the Veteran and his representative, during that hearing, also 
indicated that they felt the Veteran's symptomatology due to his 
service connected PTSD had increased in severity since his last 
VA examination.  As such, the Board finds that the Veteran should 
be provided with a VA examination to determine what current 
symptomatology the Veteran currently has due to his service 
connected PTSD.

Accordingly, this case is REMANDED to the AMC for the following 
action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric 
disability.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disability.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  In particular, 
the examiner should review a December 1998 
Board decision report for a comprehensive 
history.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether the 
Veteran has a diagnosis of PTSD, and of 
what psychiatric symptomatology, if any, 
the Veteran has due to service and any 
service related stressors, and what 
psychiatric symptomatology or diagnoses 
the Veteran may have that are unrelated to 
service.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail.

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to an increased rating for his 
service connected PTSD.  In the event that 
any benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


